Exhibit 10.1

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of this 27th day of June, 2007 (the “Effective
Date”), by and among TECHNOLOGY INVESTMENT CAPITAL CORP., a Maryland corporation
(the “Borrower”), the Lenders (as defined in the Credit Agreement defined below)
and ROYAL BANK OF CANADA, as agent (in such capacity, the “Agent”) for the
Lenders.

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders and the Agent are all parties to that certain
Amended and Restated Credit Agreement dated as of April 11, 2006 (as may be
further amended, modified, supplemented or restated, the “Credit Agreement”);
and

WHEREAS, the Borrower has requested, and the Lenders and the Agent have agreed,
subject to the terms hereof, to amend the Credit Agreement as otherwise more
fully set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the covenants
and agreements hereinafter set forth, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree that all capitalized terms used and not defined herein shall have the
meanings ascribed thereto in the Credit Agreement, and further agree as follows:

1. Amendment. Schedule 1 of the Credit Agreement is hereby amended by deleting
such schedule in its entirety and substituting in lieu thereof the new schedule
attached hereto as Exhibit A.

2. No Other Amendments. Notwithstanding the agreement of the Lenders to the
terms and provisions of this Amendment, the Borrower acknowledges and expressly
agrees that this Amendment is limited to the extent expressly set forth herein
and shall not constitute a modification of the Credit Agreement or any other
Loan Documents or a course of dealing at variance with the terms of the Credit
Agreement or any other Loan Documents (other than as expressly set forth above)
so as to require further notice by the Agent or the Lenders, or any of them, of
its or their intent to require strict adherence to the terms of the Credit
Agreement and the other Loan Documents in the future. All of the terms,
conditions, provisions and covenants of the Credit Agreement and the other Loan
Documents shall remain unaltered and in full force and effect except as
expressly modified by this Amendment. The Credit Agreement and each other Loan
Document shall be deemed modified hereby solely to the extent necessary to
effect the amendment contemplated hereby.

3. Representations and Warranties. The Borrower hereby represents and warrants
in favor of the Agent and each Lender as follows:



--------------------------------------------------------------------------------

(a) Borrower has the corporate power and authority (i) to enter into this
Amendment and (ii) to do all other acts and things as are required or
contemplated hereunder to be done, observed and performed by them.

(b) This Amendment has been duly and validly executed and delivered by the
Borrower, and such Amendment constitutes the legal, valid and binding
obligations of the Borrower, enforceable against the Borrower in accordance with
their respective terms, except as limited by bankruptcy, insolvency or other
laws of general application relating to the enforcement of creditors’ rights and
general principles of equity.

(c) The execution and delivery of this Amendment and the performance by the
Borrower under the Credit Agreement and the other Loan Documents to which it is
a party, as amended hereby, do not and will not require the consent or approval
of any regulatory authority or governmental authority or agency having
jurisdiction over the Borrower or any of its Subsidiaries which has not already
been obtained, nor is in contravention of or in conflict with the articles of
incorporation or by-laws of the Borrower or any of its Subsidiaries, or any
provision of any statute, judgment, order, or material indenture, instrument,
agreement, or undertaking to the Borrower or any of its Subsidiaries is a party
or by which any of their respective assets or properties is or may become bound.

(d) All of the representations and warranties of the Borrower made under the
Credit Agreement (including, without limitation, all representations and
warranties with respect to the Subsidiaries) and the other Loan Documents are
true and correct in all material respects as of the date hereof, after giving
effect hereto, as if made on the date hereof (except to the extent previously
fulfilled in accordance with the terms hereof and to the extent relating
specifically to a specific prior date).

(e) There does not exist, after giving effect to this Amendment, any Default
under the Credit Agreement.

4. Conditions Precedent; Effective Date. This Amendment shall be effective as of
the Effective Date hereof subject to satisfaction of each of the following
conditions precedent:

(a) all of the representations and warranties of the Borrower under Section 3
hereof which are made as of the date hereof, being true and correct in all
material respects;

(b) receipt by the Agent of counterparts hereof executed by the Required Lenders
and the Borrower; and

(c) receipt by the Agent of fully executed Assignment and Assumption Agreements
in the form of Exhibit A-1 and A-2 hereto.

 

2



--------------------------------------------------------------------------------

5. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such separate
counterparts shall together constitute one and the same instrument.

6. Loan Documents. Each reference in the Credit Agreement or any other Loan
Document to the term “Credit Agreement” shall hereafter mean and refer to the
Credit Agreement as amended hereby and as the same may hereafter be amended.

7. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK, APPLICABLE TO AGREEMENTS
MADE AND TO BE PERFORMED IN NEW YORK.

8. Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof in that jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.

Capitalized terms used in this Amendment and not otherwise defined herein are
used as defined in the Credit Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment or caused it
to be executed under seal by their duly authorized officers, all as of the day
and year first above written.

 

TECHNOLOGY INVESTMENT CAPITAL
CORP., as Borrower

By:

 

/s/ Saul B. Rosenthal

Name:

 

Saul B. Rosenthal

Title:

 

President

ROYAL BANK OF CANADA, as Agent

By:

 

/s/ Gail Watkin

Name:

 

Gail Watkin

Title:

 

Manager, Agency

ROYAL BANK OF CANADA, as Lender

By:

 

/s/ D.W. Scott Johnson

Name:

 

D.W. Scott Johnson

Title:

 

Authorized Signatory

BRANCH BANKING AND TRUST COMPANY, as a Lender

By:

 

/s/ Greg Drabik

Name:

 

Greg Drabik

Title:

 

Assistant Vice President

 



--------------------------------------------------------------------------------

COMMERZBANK AG, NEW YORK BRANCH,
as a Lender

By:

 

/s/ Maureen A. Carson

Name:

 

Maureen A. Carson

Title:

 

Assistant Vice President

By:

 

/s/ Joseph J. Hayes

Name:

 

Joseph J. Hayes

Title:

 

Vice President



--------------------------------------------------------------------------------

SCHEDULE 1

Commitments

 

Lender

  

Commitment

Royal Bank of Canada

   $75,000,000

Branch Banking and Trust Company

   $75,000,000

Commerzbank AG

   $30,000,000



--------------------------------------------------------------------------------

Exhibit A-1

Royal Bank of Canada Assignment and Assumption Agreement



--------------------------------------------------------------------------------

Exhibit A-2

Branch Banking and Trust Company Assignment and Assumption Agreement